DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunagawa (JP 2013044765A).
Regarding claims 1, 4 and 9, Sunagawa discloses an optical element (plastic lens 4 of fig. 9) comprising: 
a main body part (lens main body 12 of fig. 2) including an optical part having an optical surface (lens surface 4c that can obtain a predetermined power; pg. 2, 9th para.), and a support part (edge portion 11a of fig. 4) which is provided to the optical part (portion of 12 having corrective aspects), and which is to be supported by a support body (frame 13 of fig. 4); and 
a functional layer (hard coating film; pg. 2, 2nd para) which is provided as a film to the main body part (12), wherein 
the functional layer (hard coat film) is disposed so as to cover the optical surface of the optical part (illustrated in fig. 9, lens main body 12), and so as not to cover at least a part of the support part (pg. 4, 6th para. ; The plastic lens 4 thus supported on the rack 41 is immersed in the hard coat solution 48 in the immersion step 47 (see FIG. 1) in the processing step 3 as shown in FIG. In this dipping step 47, the lens body 12 of the plastic lens 4 is immersed in the hard coat solution 48, and the arm 45 (the portion that supports the lens surface forming portion 11) having the pins 46 is hard coat solution 48. This is performed in a state of being positioned above the liquid level 48a. For this reason, the hard coat liquid 48 does not adhere to the rack 41 in the dipping step 47).

Regarding claim 6, Sunagawa discloses wherein the support part includes a planar part (illustrated in fig. 3, the support part 11a includes a planar part).

Regarding claim 8, Sunagawa discloses wherein the functional layer (hard coat 48) includes a planarization film configured to planarize the optical surface (it is well known that hard coats comprise organic materials i.e.  SiO2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa (JP 2013044765A) as applied to claims 1 and 4 above, and further in view of Corn et al. (US PG Pub. 20090002639).
Regarding claim 5, Sunagawa discloses a method of coating a lens element (12) with a hard coating film (illustrated in fig. 9).
Sunagawa fails to teach wherein the lens is a multi-lens having a multi-lens surface constituted by a plurality of lens surfaces as the optical surface.
Corn discloses wherein the lens (fly-eye lens 10 of fig. 1A) is a multi-lens having a multi-lens surface constituted by a plurality of lens surfaces as the optical surface (para. 0021; multiple sub-lenses 11 of fig. 1A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to apply the method of coating a lens in Sunagawa to the fly-eye lens array of Corn in order to increase the durability of the fly-eye lens array.

Regarding claim 10, Sunagawa discloses a method of coating a lens element (12) with a hard coating film (illustrated in fig. 9).
Sunagawa fails to teach a light modulation device configured to modulate light from the light source device in accordance with image information; and a projection optical device configured to project the light modulated by the light modulation device.
Corn discloses a light modulation device (liquid crystal display devices 1r, 1g, and 1b of fig. 2) configured to modulate light from the light source device (light source 101 of fig. 2) in accordance with image information; and a projection optical device (projection lens 107 of fig. 2) configured to project the light modulated by the light modulation device (para. 0036; he liquid crystal projector 1000 has the configuration shown in FIG. 2 as described above and synthesizes the images resulting from the modulation by the liquid crystal display devices 1r, 1g and 1b and outputs the synthesized image from the projection lens 107).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to apply the method of coating a lens in Sunagawa to the optical lens elements of Corn in order to increase the durability of the projection system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa (JP 2013044765A) and Corn et al. (US PG Pub. 20090002639) as applied to claim 10 above, and further in view of Tsubata et al. (US PG Pub. 20050001998).
Regarding claim 11, Sunagawa as modified by Corn discloses a method of coating a multi-lens element with a hard coating film (illustrated in fig. 9).
Sunagawa as modified by Corn fails to teach further comprising: a support member configured to support the optical element, wherein the optical element is supported in the support part by the support member.
Tsubata discloses further comprising: a support member (optical engine case 320 of fig. 4) configured to support the optical element (multi lens 500), wherein the optical element (500) is supported in the support part by the support member (illustrated in fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the multi-lens element comprising a hard coat of Sunagawa and Corn placing it into an optical engine of a projection device in order to provide the projection device with an optical element having increased durability; thereby, increasing the optical elements longevity.

Allowable Subject Matter
Claims 2, 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein a planar shape of the optical part is a rectangular shape, the optical part has a first end side part along a first direction, and a second end side part along a second direction crossing the first direction, and the support part is provided to one of the first end side part and the second end side part.

Claim 3 is allowable as being dependent on claim 2.

The subject matter of claim 7 that was found to be allowable is wherein the optical part and the support part are disposed so that respective end surfaces cross each other with an obtuse angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882